 
Form of Irrevocable Undertaking
[Letterhead of relevant shareholder]


Date:





To:
Great Wall Acquisition Corporation
660 Madison Avenue 15th Floor
New York, New York 10021

 

Cc:
DBS Bank Ltd.
6 Shenton Way
DBS Building Tower 1
#41-01 Singapore 068809

 
 
Dear Sirs,


Letter of Undertaking


1.  
We refer to the voluntary conditional offer (the "Offer") to be made by or on
behalf of Great Wall Acquisition Corporation (the "Offeror"), for all the issued
ordinary shares of US$0.08 each (the "Shares") in the capital of ChinaCast
Communication Holdings Limited (the "Offeree") on the terms and subject to the
conditions set out in the pre-conditional offer announcement substantially in
the form attached as the Schedule hereto (the "Announcement").



2.  
For the consideration of US$1.00 (the receipt of which we hereby acknowledge) we
hereby irrevocably and unconditionally undertake to the Offeror that:




(a)  
we are the beneficial owner of the number of Shares specified on the signature
page of this Letter of Undertaking;




(b)  
we shall not, during the period commencing on the date of this Letter of
Undertaking and ending at the Expiration Time (as defined in sub-paragraph (g)
below), transfer (save to Permitted Transferees) or dispose of or create an
encumbrance over all or any of the Shares specified on the signature page of
this Letter of Undertaking except as permitted by the terms of this Letter of
Undertaking;




(c)  
we shall not, during the period commencing on the date of this Letter of
Undertaking and ending at the Expiration Time, take any action which would cause
us to breach our obligations under this Letter of Undertaking;




(d)  
(except with your prior written consent) we shall not, during the period
commencing on the date of this Letter of Undertaking and ending at the
Expiration Time, directly or indirectly solicit, encourage (including without
limitation, by way of providing information concerning the Offeree and/or any of
its subsidiaries to any person), vote in favour of, initiate or participate in
any tender (including without limitation, accepting any tender offer),
negotiations, discussions or resolutions with respect to any expression of
interest, offer or proposal by any person other than the Offeror to:-




 
(i)
acquire an interest in all or a substantial part of the business, operations or
undertakings of the Offeree and its subsidiaries or an additional five per cent.
or more of the issued share capital of the Offeree;




--------------------------------------------------------------------------------


 

 
(ii)
acquire control of the Offeree; or




 
(iii)
otherwise acquire or merge with the Offeree (including by way of scheme of
arrangement, capital restructuring, tender offer, joint venture or dual listed
company structure),



provided, for the avoidance of doubt, that nothing herein shall be construed as
imposing any restriction on us from selling, transferring or otherwise disposing
of any Shares not specified in the signature page of this Letter of Undertaking.
 

(e)  
we shall accept the Offer and elect to receive the Stock Consideration (as
defined in the Announcement) in respect of all the Shares specified on the
signature page of this Letter of Undertaking, on the terms and subject to the
conditions set out in the Announcement (or on such other terms and conditions as
may be agreed in writing between yourselves and ourselves) and in accordance
with the requirements of the Singapore Code on Take-overs and Mergers (the
"Code"), the Securities and Futures Act (Chapter 289) and the Listing Manual of
the Singapore Exchange Securities Trading Limited (the "Listing Manual");




(f)  
we shall accept the Offer and elect to receive the Stock Consideration not later
than 5:00 pm (Singapore time) on the date falling seven (7) business days (a
business day being a day which is not a Saturday, Sunday or public holiday in
Singapore on which commercial banks are open for business in Singapore) after
the date of despatch of the offer document in respect of the Offer, in
accordance with the procedures prescribed in the offer document to be issued in
connection with the Offer and the relevant form(s) of acceptance accompanying
it;




(g)  
notwithstanding any rights of withdrawal under the Code, we shall not withdraw
any of the Shares tendered for acceptance until such time as the Offer shall
lapse or be withdrawn by the Offeror (the earlier of such time and the time at
which the Offeror purchases the Shares pursuant to the Offer being referred to
as the "Expiration Time"), whereupon we shall be discharged and released from
our obligations under this Letter of Undertaking; and




(h)  
we shall do and execute or procure to be done and executed such further acts,
deeds, things and documents as may reasonably be necessary to accept the Offer
and elect to receive the Stock Consideration in accordance with the terms of
this Letter of Undertaking.



It shall be a condition precedent to our right to transfer any Shares to any
Permitted Transferee that such Permitted Transferee agrees in writing to be
bound by and be entitled to the benefit of this Letter of Undertaking. Further,
we shall be responsible for any breach of the provision of this Letter of
Undertaking by any of our Permitted Transferees.


For the purpose of paragraph 2(b), "Permitted Transferee" means, in relation to
any corporation, any other corporation which is the holding company, ultimate
holding company or subsidiary of such corporation or which is a subsidiary of
the holding company or ultimate holding company of such corporation.


3.  
Our obligations under this Letter of Undertaking shall come into effect only as
of the date that such shareholders of CCHL (including Super Dynamic Consultancy
Limited and Technology Venture Investments Limited.) collectively holding at
least 50% of the issued share capital of CCHL enter into letters of undertaking
with obligations similar to those in this Letter of Undertaking. This Letter of
Undertaking shall terminate and be of no further effect on the earlier of the
Expiration Time and the date falling ten (10) months after the date this Letter
of Undertaking takes effect.




--------------------------------------------------------------------------------


 

4.  
We hereby consent to the release of the Announcement by or on behalf of the
Offeror, in particular any and all references to, and descriptions of, this
Letter of Undertaking in the Announcement. We shall not make any further
announcement concerning the Offer except as required by law or the Listing
Manual or other regulatory body or the court or with your prior approval (such
approval not to be unreasonably withheld or delayed). Pending the Offer becoming
unconditional in all respects, we shall, subject to the requirements of any law
or regulation (including, without limitation, the Listing Manual), consult you
as to the terms of, the timetable for and manner of publication of, any formal
announcement or circular to shareholders, employees and to any recognised stock
exchange or other authorities or to the media or otherwise which we may desire
or be obliged to make regarding the Offer and we will consult you regarding any
other announcement which is or may be material in the context of the Offer. Any
other communication which we may make concerning the foregoing matters shall,
subject to the requirements of any law or regulation (including, without
limitation, the Listing Manual), be consistent with any such formal announcement
or circular as aforesaid.




5.  
We further undertake not to sell, transfer, assign or otherwise dispose of any
part of the Stock Consideration received by us pursuant to the acceptance of the
Offer in a manner that would violate SEC rules and regulations.




6.  
We agree that the Offeror will be irreparably damaged and will not have an
adequate remedy at law in the event that we shall not accept the Offer and elect
to receive the Stock Consideration in accordance with the provisions of this
Letter of Undertaking. We therefore agree that the Offeror shall be entitled to
injunctive relief, including specific enforcement, to enforce the provisions of
this Letter of Undertaking, in addition to any other remedy to which the Offeror
may be entitled at law.




7.  
We shall be responsible for our own fees and expenses in connection with the
execution and performance of this Letter of Undertaking. No broker, agent,
finder, consultant or other person or entity is entitled to be paid based upon
any agreement made by any party in connection with any of the transactions
contemplated hereby.




8.  
This Letter of Undertaking shall lapse if for whatever reason:




 
(a)
the Offer is withdrawn or lapses, or fails to become or be declared to be
unconditional for any reason;




 
(b)
the Offeror fails to release, or procure the release of, the Announcement before
8:00 a.m. (Singapore time) on 18 September 2005;




 
(c)
any shareholder of CCHL who has provided an undertaking similar to this Letter
of Undertaking is released from any of the obligations under its letter of
undertaking referred to in paragraph 3 above; or

 

 
(d)
you are delisted from the NASDAQ OTC Bulletin Board,



provided that this shall not prejudice any accrued rights between the parties
prior to the lapsing of this Letter of Undertaking. You agree to notify us in
writing as promptly as practicable (and in any event within two (2) business
days) after the occurrence of any of the events identified in paragraphs 8(a)
through (d) above.



9.  
By signing this Letter of Undertaking, you represent and warrant to us that you
are currently listed on the NASDAQ OTC Bulletin Board and you intend to apply to
be listed on the NASDAQ National Market as soon as possible after the completion
of the Offer.




--------------------------------------------------------------------------------


 

10.  
A person who is not a party to this Undertaking has no right under the Contracts
(Rights of Third Parties) Act, Chapter 53B of Singapore to enforce any term of
this Letter of Undertaking.




11.  
This Letter of Undertaking is governed by, and shall be construed in accordance
with, the laws of Singapore.




     Yours faithfully,      For and on behalf of       [Name of Shareholder]    
     Name:    Designation: 



 
Number of Shares
 

--------------------------------------------------------------------------------


Date:
 
[Name of Shareholder]
[Address]


We refer to your Letter of Undertaking (a copy of which is attached hereto) and
agree and accept all the terms contained therein.
 
Yours faithfully
For and on behalf of
Great Wall Acquisition Corporation
 
__________________________________
Name:
Designation:
 

--------------------------------------------------------------------------------



Appendix I



PRE-CONDITIONAL VOLUNTARY OFFER


by


[Logo]


DBS BANK LTD
(Company Registration No. 196800306E)
(Incorporated in the Republic of Singapore)


for and on behalf of


GREAT WALL ACQUISITION CORPORATION
(Incorporated in Delaware, United States of America)


to acquire all the issued ordinary shares of US$0.08 each in the capital of


CHINACAST COMMUNICATION HOLDINGS LIMITED
(Incorporated in Bermuda)



1.  
INTRODUCTION



DBS Bank Ltd ("DBS Bank") wishes to announce, for and on behalf of Great Wall
Acquisition Corporation (the "Offeror" or "GWAC"), that, subject to the
satisfaction or waiver of the Pre-Conditions as referred to in Section 2 below,
the Offeror intends to make a voluntary conditional offer (the "Offer") to
acquire all the issued ordinary shares of US$0.08 each (the "CCHL Shares") in
the capital of ChinaCast Communication Holdings Limited ("CCHL").


The Offer will not be made unless and until the Pre-Conditions are satisfied or
waived. Accordingly, all references to the Offer in this Announcement refer to
the possible Offer which will only be made if and when such Pre-Conditions are
satisfied or, if applicable, waived.





2.  
PRE-CONDITIONS TO THE MAKING OF THE OFFER



The making of the Offer and the posting of the formal offer document containing
the terms and conditions of the Offer (the "Offer Document") will be subject to,
and will only take place following, the satisfaction or waiver of the following
pre-conditions (collectively, "Pre-Conditions" and each a "Pre-Condition"):



(a)  
all resolutions as may be necessary or incidental to approve, implement and
effect the Offer, the acquisition of any CCHL Shares pursuant to the Offer or
otherwise, and the allotment and issue of the new shares of common stock of GWAC
US$0.0001 per share (“GWAC Common Stock”) pursuant to the Offer or any other
acquisitions of CCHL Shares (including pursuant to any compulsory acquisition
pursuant to Section 102(1) of the Companies Act 1981 of Bermuda (as amended)
(“Bermuda Act”)) having been passed at a general meeting of the stockholders of
GWAC (or any adjournment thereof); and




--------------------------------------------------------------------------------


 

(b)  
CCHL providing GWAC with audited consolidated financial statements of CCHL
prepared in accordance with U.S. generally accepted accounting principles and
Regulation S-X promulgated under the Securities Exchange Act of 1934, as
amended, for at least its two most recent financial years and such other
financial information as may be required to be included in any filing (or
exhibit thereto) to be filed with the Securities and Exchange Commission (“SEC”)
in connection with the Offer by 30 September 2005.



The Offeror has immediately prior to this Announcement approached CCHL to seek,
and has subsequently obtained, CCHL’s commitment to assist the Offeror in
obtaining the necessary information to fulfill the Pre-Condition set out in
sub-paragraph (b) above.


If and when the Pre-Conditions are satisfied or waived, DBS Bank, for and on
behalf of the Offeror, will announce the firm intention on the part of the
Offeror to make the Offer (the "Offer Announcement"). The Offer Document will be
despatched to the shareholders of CCHL ("CCHL Shareholders") not earlier than 14
days and not later than 21 days from the date of the Offer Announcement, if any.
However, in the event that the Pre-Conditions are not satisfied or waived by the
Offeror (as the case may be) on or before 25 March 2006 or such later date as
the Offeror may determine in consultation with the Securities Industry Council
(the "SIC") (the "Cut-off Date"), the Offer will not be made and DBS Bank will
issue an announcement confirming that fact as soon as reasonably practicable.





3.  
THE OFFER




3.1  
Subject to the satisfaction or waiver of the Pre-Conditions, the Offeror will
make the Offer for all the CCHL Shares (the "Offer Shares") in accordance with
Rule 15 of The Singapore Code on Take-overs and Mergers (the "Code") and subject
to the terms and conditions set out in the Offer Document to be issued by DBS
Bank for and on behalf of the Offeror.



The Offer, if made, will be on the following basis:



 For each Offer Share:  ·   0.046970408 new GWAC Common Stock (“Stock
Consideration”);          OR            ·   S$0.28 in cash (“Cash
Consideration”)

 
and so on in proportion for any other number of Offer Shares.


A CCHL Shareholder who accepts the Offer shall have in relation to each Offer
Share the right to elect to receive either the Stock Consideration or the Cash
Consideration but not both.


Fractions of a new GWAC Common Stock will not be issued to any holder of Offer
Shares who accepts the Offer and fractional entitlements will be disregarded.


By way of illustration, a CCHL Shareholder who accepts the Offer and elects to
receive the Stock Consideration will receive, for every 1,000 Offer Shares
tendered in acceptance of the Offer, 46 new GWAC Common Stock and a CCHL
Shareholder who accepts the Offer and elects to receive the Cash Consideration
will receive, for every 1,000 Offer Shares tendered in acceptance of the Offer,
S$280.00 in cash.



--------------------------------------------------------------------------------


 
The Offer Shares are to be acquired fully-paid and free from all liens, charges,
pledges and other encumbrances and together with all rights, benefits and
entitlements attached thereto as at the date of this Announcement and hereafter
attaching thereto, including the right to all dividends, rights and other
distributions (if any) declared, made or paid thereon on or after the date of
this Announcement.



3.2  
The Offer, if made, will be extended, on the same terms and conditions, to:




(a)  
all the issued CCHL Shares owned, controlled or agreed to be acquired by parties
acting or deemed to be acting in concert with the Offeror in connection with the
Offer; and




(b)  
all new CCHL Shares unconditionally issued or to be issued pursuant to the valid
exercise prior to the close of the Offer of any options (each, an "Option") to
subscribe for new CCHL Shares granted under (i) the ChinaCast Pre-IPO Employee
Share Option Scheme (the “Pre-IPO Option Scheme”) and (ii) the ChinaCast
Post-IPO Employee Share Option Scheme (the “Post-IPO Option Scheme”).

 
For the purpose of the Offer, the expression “Offer Shares” shall include all
such CCHL Shares.



3.3  
Pursuant to the Offer and based on the terms of the Offer as at the date of this
Announcement, as an alternative to the Cash Consideration and upon the election
of the CCHL Shareholders to receive the Stock Consideration, GWAC will issue up
to approximately 20.75 million new GWAC Common Stock, representing approximately
376.22% of the existing issued share capital of 5,515,975 GWAC Common Stock or
approximately 79.00% of the enlarged issued share capital of GWAC of
approximately 26.27 million GWAC Common Stock (assuming full acceptances of the
Offer and full election of the Stock Consideration and no outstanding warrants
of GWAC are exercised). A registration statement will be filed with the SEC for
the new GWAC Common Stock to be issued pursuant to the Offer. The new GWAC
Common Stock will, on issue, be credited as fully paid-up and shall rank pari
passu in all respects with the then existing GWAC Common Stock. GWAC is
currently listed on the NASDAQ OTC Bulletin Board and also intends to apply to
be listed on NASDAQ National Market as soon as possible after completion of the
Offer.




3.4  
The Offer, if made, will be conditional upon the Offeror having received, by the
close of the Offer, valid acceptances in respect of such number of Offer Shares
which, when taken together with the CCHL Shares owned, controlled or agreed to
be acquired by the Offeror or parties acting or deemed to be acting in concert
with it (either before or during the Offer and pursuant to the Offer or
otherwise), will result in the Offeror and parties acting or deemed to be acting
in concert with it holding such number of CCHL Shares carrying more than 50% of
the voting rights attributable to the issued share capital of CCHL as at the
close of the Offer (including any voting rights attributable to CCHL Shares
issued or to be issued pursuant to the valid exercise of the Options prior to
the close of the Offer). Accordingly, the Offer will not become or be capable of
being declared unconditional as to acceptances until the close of the Offer,
unless at any time prior to the close of the Offer, the Offeror has received
valid acceptances in respect of such number of Offer Shares which will result in
the Offeror and parties acting or deemed to be acting in concert with it holding
such number of CCHL Shares carrying more than 50% of the maximum potential
issued share capital of CCHL. For this purpose, the “maximum potential issued
share capital of CCHL” means the total number of CCHL Shares which would be in
issue had all the Options been validly exercised as at the date of such
declaration.



The condition of the Offer will be set out in detail in the Offer Announcement,
if made.



--------------------------------------------------------------------------------





4.  
OPTIONS



Under the rules of each of the Pre-IPO Option Scheme and the Post-IPO Option
Scheme, the Options are not freely transferable by the holders thereof. In view
of this restriction, if the Offer is made, the Offeror will not make an offer to
acquire the Options (although, for the avoidance of doubt, the Offer, if made,
will be extended to all new CCHL Shares issued or to be issued pursuant to the
valid exercise of the Options on or prior to the close of the Offer). The
Offeror will however, in accordance with Rule 19 of the Code, make an
appropriate offer or proposal to the holders of such Options in the event the
Offer is made.





5.  
BENCHMARKING THE OFFER



5.1  
Assuming a full election of the Stock Consideration, based on [set out valuation
of GWAC Common Stock and relevant exchange rate], the Offer values each of the
Offer Share at approximately S$0.4185 which represents:




(a)  
a premium of approximately 64.11% over the last transacted price of S$0.255 per
CCHL Share on the Singapore Exchange Securities Trading Limited (“SGX-ST”) on 13
September 2005, being the latest trading date prior to this Announcement;




(b)  
a premium of approximately 68.48% over the average of the last transacted prices
of CCHL Shares on the SGX-ST of S$0.2484 over the last one (1) month prior to
but including 13 September 2005 being the latest trading date prior to this
Announcement; and




(c)  
a premium of approximately 75.06% over the average of the last transacted prices
of CCHL Shares on the SGX-ST of S$0.2390 over the last six (6) months prior to
but including 13 September 2005, being the latest trading date prior to this
Announcement.

 
5.2  
The Cash Consideration of S$0.28 for each Offer Share represents:




(a)  
a premium of approximately 9.80% over the last transacted price of S$0.255 per
CCHL Share on the SGX-ST on 13 September 2005, being the latest trading date
prior to this Announcement;




(b)  
a premium of approximately 12.73% over the average of the last transacted prices
of CCHL Shares on the SGX-ST of S$0.2484 over the last one (1) month prior to
but including 13 September 2005 being the latest trading date prior to this
Announcement; and




(c)  
a premium of approximately 17.13% over the average of the last transacted prices
of CCHL Shares on the SGX-ST of S$0.2390 over the last six (6) months prior to
but including 13 September 2005, being the latest trading date prior to this
Announcement.




--------------------------------------------------------------------------------


 

6.  
IRREVOCABLE UNDERTAKINGS



As at the date of this Announcement, each of Super Dynamic Consultancy Limited,
Technology Venture Investments Limited, Intel Pacific, Inc., Sergio Ventures
Limited, Kenbell Management Limited, Asia Capitol Technology Partners Limited,
Bostwicken Consultancy Limited, Time Global International Limited, Isthoch
Assets Limited, Panwell Investment Limited, GC&C Holdings Limited, Wang Yu Huei,
Asdew Acquisitions Pte Ltd, Liao Zhen, Yin Jian Ping, Ron Chan, Kevin Poon, Duke
Group Limited, Virtual Century Group Limited, Leung Kin Foo, Stanley Chan Chi
Kwong and Tang Chi Tang (each, a "Covenantor") has given an irrevocable
undertaking (each, an “Undertaking”) to the Offeror:



(a)  
to accept the Offer in respect of the number of CCHL Shares held by it as set
out in the table below, not later than 5:00 pm (Singapore time) on the date
falling seven (7) business days after the date of despatch of the offer document
in respect of the Offer;1 




(b)  
to elect to receive the Stock Consideration in connection thereto; and




(c)  
not to sell, transfer, assign or otherwise dispose of any part of the Stock
Consideration received by it pursuant to the acceptance of the Offer in a manner
that would violate SEC rules and regulations.



Name
 
Number of CCHL Shares
 
As a percentage of the entire issued
share capital of CCHL2 
 
Super Dynamic Consultancy Limited
   
67,326,820
   
15.24
%
Technology Venture Investments Limited
   
66,074,441
   
14.96
%
Intel Pacific, Inc.
   
22,222,918
   
5.03
%
Sergio Ventures Limited
   
6,031,510
   
1.37
%
Kenbell Management Limited
   
1,723,287
   
0.39
%
Asia Capitol Technology Partners Limited
   
12,026,155
   
2.72
%
Bostwicken Consultancy Limited
   
1,507,878
   
0.34
%
Time Global International Limited
   
1,749,107
   
0.40
%
Isthoch Assets Limited
   
3,015,755
   
0.68
%
Panwell Investment Limited
   
5,276,358
   
1.19
%
GC&C Holdings Limited
   
4,679,468
   
1.06
%
Wang Yu Huei
   
8,363,000
   
1.89
%
Asdew Acquisitions Pte Ltd
   
4,500,000
   
1.02
%
Liao Zhen
   
1,700,000
   
0.38
%
Yin Jian Ping
   
1,000,000
   
0.23
%
Ron Chan
   
750,000
   
0.17
%
Kevin Poon
   
700,000
   
0.16
%
Duke Group Limited
   
5,276,358
   
1.19
%
Virtual Century Group Limited
   
9,369,171
   
2.12
%
Leung Kin Foo
   
1,400,000
   
0.32
%
Stanley Chan Chi Kwong
   
1,000,000
   
0.23
%
Tang Chi Tang
   
300,000
   
0.07
%
Total
   
225,992,226
   
51.15
%

 
Note:
 

 
1.
Except for Super Dynamic Consultancy Limited who has undertaken to accept the
Offer on the later of (i) the date falling seven (7) business days after the
date of despatch of the offer document in respect of the Offer; and (ii) 15
November 2005.

 

 
2.
Based on the total issued share capital of 441,816,501 CCHL Shares.

 

--------------------------------------------------------------------------------


 
 
Assuming a full election of the Stock Consideration, the proforma shareholding
of the Covenantors in GWAC upon conclusion of the Offer (and assuming the
Offeror acquires 100% of the Offer Shares pursuant to the exercise of the right
to compulsory acquisition) will be as follows:
 
Name
 
Number of GWAC Common Stock
 
As a percentage of the enlarged issued share capital of GWAC Common Stock1 
 
As a percentage of the enlarged issued share capital of GWAC Common Stock2 
 
Super Dynamic Consultancy Limited
   
3,162,368
   
12.04
%
 
8.96
%
Technology Venture Investments Limited
   
3,103,543
   
11.81
%
 
8.79
%
Intel Pacific, Inc.
   
1,043,819
   
3.97
%
 
2.96
%
Sergio Ventures Limited
   
283,302
   
1.08
%
 
0.80
%
Kenbell Management Limited
   
80,943
   
0.31
%
 
0.23
%
Asia Capitol Technology Partners Limited
   
564,873
   
2.15
%
 
1.60
%
Bostwicken Consultancy Limited
   
70,825
   
0.27
%
 
0.20
%
Time Global International Limited
   
82,156
   
0.31
%
 
0.23
%
Isthoch Assets Limited
   
141,651
   
0.54
%
 
0.40
%
Panwell Investment Limited
   
247,832
   
0.94
%
 
0.70
%
GC&C Holdings Limited
   
219,796
   
0.84
%
 
0.62
%
Wang Yu Huei
   
392,813
   
1.50
%
 
1.11
%
Asdew Acquisitions Pte Ltd
   
211,366
   
0.80
%
 
0.60
%
Liao Zhen
   
79,849
   
0.30
%
 
0.23
%
Yin Jian Ping
   
46,970
   
0.18
%
 
0.13
%
Ron Chan
   
35,227
   
0.13
%
 
0.10
%
Kevin Poon
   
32,879
   
0.13
%
 
0.09
%
Duke Group Limited
   
247,832
   
0.94
%
 
0.70
%
Virtual Century Group Limited
   
440,073
   
1.68
%
 
1.25
%
Leung Kin Foo
   
65,758
   
0.25
%
 
0.19
%
Stanley Chan Chi Kwong
   
46,970
   
0.18
%
 
0.13
%
Tang Chi Tang
   
14,091
   
0.05
%
 
0.04
%
Total
   
10,614,936
   
40.41
%
 
30.07
%

 
Note:



 
1.
Based on the total enlarged issued share capital of 26,268,276 GWAC Common Stock
and assuming none of the 9,031,950 outstanding warrants of GWAC are exercised.




 
2.
Based on the total enlarged issued share capital of 26,268,276 GWAC Common Stock
and assuming all of the 9,031,950 outstanding warrants of GWAC are exercised.




--------------------------------------------------------------------------------


 
All Undertakings shall lapse if for whatever reason:



 
(a)  
the Offer is withdrawn, or lapses, or fails to become or be declared to be
unconditional for any reason;




 
(b)  
any of the Covenantors is released from any of the obligations under the
relevant Undertaking; or




 
(c)  
the Offeror is delisted from the NASDAQ OTC Bulletin Board,



provided that this shall not prejudice any accrued rights between the parties
prior to the lapsing of the relevant Undertaking.


Save as disclosed in this Announcement, neither the Offeror nor any party acting
in concert with it has received any irrevocable undertaking from any other party
to accept or reject the Offer.





7.  
INFORMATION ON THE OFFEROR

 
The Offeror is a publicly traded, blank check company organized on 20 August
2003 for the purpose of effecting a merger, capital stock exchange, asset
acquisition or other similar business combination with a company having its
primary operations in the People’s Republic of China (“PRC”). The Offeror’s
units, common stock and warrants are listed on the NASDAQ OTC Bulleting Board
under the symbols “GWAQU,” GWAQ,” and “GWAQW,” respectively.
 
As of the filing with the SEC of its quarterly report on Form 10-QSB for the
period ended 30 June 2005, there were 5,515,975 GWAC Common Stock outstanding.
Based on the Offeror’s annual report on Form 10-KSB as at 15 March 2005, the
following four stockholders each beneficially own over 5% of the Offeror’s
common stock:



(a)  
Kin Shing Li, who beneficially owns 430,000 shares of common stock, or 7.80% of
the total shares of common stock outstanding;

 

(b)  
Justin Tang, who beneficially owns 430,000 shares of common stock, or 7.80% of
the total shares of common stock outstanding;

 

(c)  
Jack Silver, who beneficially owns 300,000 shares of common stock, or 5.44% of
the total shares of common stock outstanding; and

 

(d)  
Sapling, LLC, who beneficially owns 299,000 shares of common stock, or 5.42% of
the total shares of common stock outstanding.

 
Kin Shing Li, the chairman of the board of directors and chief executive officer
of the Offeror, is also the Offeror's sole director and executive officer.
 
The Offeror is an electronic filer with the SEC and the SEC maintains a web site
that contains reports, registration statements and other information regarding
the Offeror at www.sec.gov.



--------------------------------------------------------------------------------





8.  
INFORMATION ON CCHL



CCHL was incorporated in Bermuda on 20 November 2003. It is a provider of
solutions primarily based on broadband satellite service. Its solutions are
tailored to meet the different needs of customers in specific market segments,
such as the education, government and enterprise markets. It provides technical
services to ChinaCast Li Xiang Co Ltd ("CCLX") which is licensed to provide
value added satellite broadband services in China.


CCHL was admitted to the Official List of the SGX-ST on 14 May 2004. 





9.  
RATIONALE FOR THE OFFER 



The Offeror is a blank cheque company established for the purpose of effecting a
merger, capital stock exchange, asset acquisition or other similar business
combination with a company having its primary business operation in the PRC and
CCHL is an ideal target. If the Offer is made and is successful, the Offeror
intends to retain the executive directors and executive officers of CCHL to
continue to lead the merged entity and be part of its management.


The Offer, if made, presents an opportunity for CCHL Shareholders to either
realise their investment in the CCHL Shares in cash or convert their investment
as soon as practicable to listed new GWAC Common Stock. Accordingly, this will
enable CCHL Shareholders to dispose, trade or otherwise deal with their
investment on the stock market in accordance with SEC rules and regulations.





10.  
COMPULSORY ACQUISITION AND DELISTING



If the Offer is made, it is the intention of the Offeror to make CCHL its
subsidiary. It is not the intention of the Offeror to preserve the listing
status of CCHL or to take steps for any trading suspension of the CCHL Shares to
be lifted.


If the Offeror receives valid acceptances pursuant to the Offer in respect of
not less than 90% of the Offer Shares, the Offeror intends to exercise its right
under Section 102(1) of the Bermuda Act, to compulsorily acquire those Offer
Shares not acquired by the Offeror pursuant to the Offer. If the Offeror is able
to proceed with the compulsory acquisition, an application will be made by the
Offeror to delist CCHL from the Official List of the SGX-ST.


Regardless of whether the Offeror is able to proceed with the compulsory
acquisition, should the Offeror announce that valid acceptances have been
received that bring the holdings owned by the Offeror and parties acting in
concert with it to above 90% of the CCHL Shares in issue, the SGX-ST may,
pursuant to Rule 1105 of the Listing Manual, continue to suspend the listing of
the CCHL Shares in the Ready and Odd-Lots markets until it is satisfied that at
least 10% of the CCHL Shares in issue are held by at least 500 CCHL Shareholders
who are members of the public. In such event, the Offeror has no intention to
undertake any action for any such listing suspension to be lifted.



--------------------------------------------------------------------------------





11.  
DISCLOSURE OF SHAREHOLDINGS AND DEALINGS



As at the date of this Announcement, save for the Undertakings, the Offeror does
not own, control and has not agreed to acquire any CCHL Shares or securities
which carry voting rights in CCHL or are convertible into CCHL Shares or
securities which carry voting rights in CCHL, or rights to subscribe for or
options in respect of CCHL Shares or such securities and has not dealt for value
in any CCHL Shares during the period commencing three (3) months prior to the
date of this Announcement.





12.  
OFFER DOCUMENT



If and when the Offer is made, the Offer Document containing the terms and
conditions of the Offer, and enclosing the appropriate form(s) of acceptance of
the Offer, will be despatched to the CCHL Shareholders not earlier than 14 days
and not later than 21 days from the date of the Offer Announcement, if any.


CCHL Shareholders are advised to exercise caution when dealing in the CCHL
Shares.



13.  
RESPONSIBILITY STATEMENT



The sole director of the Offeror has taken all reasonable care to ensure that
the facts stated and opinions expressed in this Announcement are fair and
accurate and that no material facts have been omitted from this Announcement.


Where any information has been extracted from published or otherwise publicly
available sources or obtained from CCHL, the sole responsibility of the sole
director of the Offeror has been to ensure that such information has been
accurately and correctly extracted from such sources or, as the case may be,
accurately reflected or reproduced in this Announcement.


The sole director of the Offeror accepts responsibility accordingly.





14.  
INDICATIVE TIMETABLE



The following is an indicative timetable relating to certain Pre-Conditions and
the posting of the Offer, if made:


Indicative Date
Event
14 September 2005
Announcement of Pre-Conditional Voluntary Offer
Not later than 30 September 2005
CCHL providing GWAC with audited consolidated financial statements of CCHL
prepared in accordance with U.S. generally accepted accounting principles and
Regulation S-X promulgated under the Securities Exchange Act of 1934, as
amended, for at least its two most recent financial years
Not later than 25 March 2006
Extraordinary general meeting of the Offeror to approve, inter alia, the Offer
and the issue of new GWAC Common Stock pursuant to the Offer
 
If GWAC Stockholders’ approval is obtained and the other Pre-Condition is
fulfilled and remain fulfilled or is waived, DBS Bank will announce firm
intention to make the Offer on behalf of the Offeror
As soon as possible after satisfaction or waiver of the Pre-Conditions
Announcement of the Offer
Not earlier than 14 days
and not later than 21 days
from the date of the Offer
Announcement
Despatch of Offer Document





--------------------------------------------------------------------------------




Issued by
DBS BANK LTD




For and on behalf of
GREAT WALL ACQUISITION CORPORATION
14 September 2005



--------------------------------------------------------------------------------



